DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the alternative steps for the conditional limitation in the method claim. The first conditional limitation is “determining whether the number of unique registrants exceeds a threshold number; and in response to determining that the number of unique registrants exceeds the threshold number, identifying ones of the plurality of domains that have bad reputations …”. There are no steps that address the condition of when the “number of unique registrants” is less than the “threshold”. The second conditional limitation is “determining whether the identified ones of the plurality of domains that have bad reputations comprise at least a threshold percentage of the plurality of domains”. There are no steps in the claim that address that what happens when the “identified ones of the plurality of domains” is less than “a threshold percentage”. The basis for these rejections is Ex parte Schulhauser, see below.
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). 
Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14.

Allowable Subject Matter
Claims 12-16 are allowed.
Applicant’s arguments, see pages 7-11, filed June 3, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
White, US 20190182289 A1, teaches “for each DOMAIN for which ownership is not known, SYSTEM 100 automatically predicts if the DOMAIN is owned by the ORGANIZATION based on comparison of domain record attributes against the domain record attributes of every domain previously authorized for assessment.”
Usher et al., US 20210014252 A1, teaches a clustering component that clusters a number of domains until reaching a threshold. The clustered domains are subjected to a malicious campaign identification and then rated for maliciousness by a rating component. 
Kharraz et al., US 10911477 B1, teaches a malicious domain detection (MDD) “application 112 to generate domain registration profiles and registration templates and to perform comparisons between the domain registration profiles and one or more of the registration templates.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452